 

Exhibit 10.2

 

PARKS! AMERICA, INC.

 

EMPLOYMENT AGREEMENT

 

This employment Agreement (this “Agreement”) is entered into and made effective
as of this 1st day of May, 2018, by and between Parks! America, Inc., a Nevada
Corporation, with its principal place of business located at 1300 Oak Grove
Road, Pine Mountain, Georgia 31822 (the “Company”), and Michael D. Newman of 646
Mountain Shadows Road, Hamilton, Georgia 31811 (“Newman”). 

 

RECITALS

 

1.The Company owns two subsidiary companies Wild Animal Safari, Inc., a Georgia
corporation and Wild Animal Inc., a Missouri Corporation, (the “Subsidiaries”)
and is engaged in the business of owning, managing, and operating wild animal
themed parks and related attractions on its properties at Pine Mountain, Georgia
and in Strafford, Missouri through its Subsidiaries. 

 

2.Newman has considerable experience and high qualifications as an operations
manager. 

 

3.In view of his effective service as the General Manager of its Pine Mountain,
Georgia operation since February of 2011, the Company desires to establish a
formal employment contract with Newman in the role of President of each of the
Subsidiaries and Vice President of Safari Operations of Parks! America. 

 

4.In consideration for the terms of this Agreement, Newman desires to enter into
such a formal employment contract, according to the terms and conditions as set
forth below. 

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, promises, terms and conditions hereinafter set forth, the parties
agree as follows:

 

I.EMPLOYMENT 

 

On behalf of the Subsidiaries, the Company hereby employs, engages and hires
Newman as the President of each of the Subsidiaries on the terms and conditions
hereinafter set forth, and Newman hereby accepts such employment and agrees to
perform such services and duties and to carry out such responsibilities as
hereinafter set forth and as further clarified in Schedule ‘A’ attached hereto.
 For clarity, the Company is Newman’s employer, and Newman’s job title is that
of President of the Subsidiaries and Vice President of Safari Operations of
Parks! America.

 

II.TERMS OF EMPLOYMENT 

 

The term of employment under this Agreement shall be for a period of five (5)
years commencing as of May 1, 2018, and terminating on April 30, 2023, subject,
however, to prior termination as hereinafter provided. Unless otherwise agreed
in writing, subject to mutual agreement of the parties, continued employment of
Newman by the Company after April 30, 2023, shall be on a month-to-month basis.

 

III.SERVICES, DUTIES AND RESPONSIBILITIES 

 

1.Newman will faithfully and to the best of his ability serve the Company by
devoting his full-time employment to the Company and its Subsidiaries in his
capacity as Vice President of Safari Operations of the Company, and President of
each of the Subsidiaries, subject to the supervision of the Company’s Chief
Executive Officer and the policy direction of the Board of Directors of the
Company.  

 

2.As President of the Subsidiaries, Newman shall be responsible for the overall
management of each of the Subsidiary’s businesses. Such duties shall be rendered
at Pine Mountain, Georgia, Strafford, Missouri and at such other place or places
as Newman and/or the Company shall in good faith determine as interests, needs,
business or opportunity of the Company shall require. While occupying the office
of President of the Subsidiaries, Newman shall be willing to become a member of
the Board of Directors of each of the Subsidiaries. Newman shall be responsible
on a continuing basis for the development, implementation and maintenance of a
business plan for the Subsidiaries and all activities defined therein. He shall
be responsible for coordination and cooperation with the Company, and
inter-corporate management teams and their respective staffs and for the
maximization of consolidated corporate performance and profitability of the
Subsidiaries. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

 

3.Newman shall be responsible for reporting to the President and Chief Executive
Officer of the Company on a regular basis and to the Company’s Board of
Directors when so directed by the President and Chairman of the Company’s
Board. 

 

4.Subject to the Company’s continuing ability to pay Newman’s salary on a
regular basis as hereinafter provided, Newman will devote his time, energy and
skill on a full-time basis, providing the services and carrying out the duties
and responsibilities of his employment with the Company. 

 

5.Newman shall not directly or indirectly represent or be engaged as an employee
of any other person, firm or corporation or be engaged for his services as an
officer, general manager or consultant in any other business or enterprise in
competition with the Company and its Subsidiaries, unless specifically
authorized to do so. It is understood, however, that the foregoing in no way
prevents Newman from owning stock or having an economic interest in other
businesses or enterprises. Furthermore, Newman may serve on the board of
directors of other companies so long as such service does not conflict with his
interest in and duties to the Company and he may be an officer, director, and/or
shareholder in any family or personal investment business so long as it does not
conflict with his interest and duties to the Company. 

 

IV.COMPENSATION 

 

1.Base Salary. Commencing May 1, 2018, the Company shall pay Newman a base
salary at the rate of $95,000 (ninety-five thousand dollars) per year, payable
once a month on the last Thursday of each month while this Agreement shall be in
force. Said salary payments will be subject to withholding taxes e.g. Federal
Income Tax, FICA, and State and/or local Withholding Taxes. Whereas such salary
shall not be decreased during the term of this Agreement without the consent of
Newman, it shall be subject to increase by the Company’s Board of Directors,
which shall review the salary periodically, and at least annually. 

 

2.Additional Benefits. During the term of this Agreement, Newman shall be
entitled to participate in any employee benefit plans and arrangements, either
existing as of the date of this Agreement or which may hereafter be established,
that are generally applicable to senior management of the Company, including but
not limited to, all life, medical, disability, insurance, retirement, deferred
compensation, stock option or other employee benefit plan that may be adopted
from time to time. Newman will continue to be eligible for the Company medical
plan. Newman acknowledges that no other such benefit plans or arrangements are
in effect as of the date of this Agreement and nothing herein shall require the
Company to adopt any such plans. 

 

3.Bonus Compensation. The Board of Directors may, from time to time and in its
sole discretion, cause the Company to award to Newman bonus compensation based
upon the operating results of the Company. Newman acknowledges that any bonus
compensation so awarded is entirely discretionary and nothing herein shall
require the Company to grant any such compensation. 

 

4.Signing Bonus. Upon full execution of this Agreement, the Company shall pay
Newman a Signing Bonus of $5,000 (five thousand dollars). 

 

V.BUSINESS FACILITIES AND EQUIPMENT 

 

The Company shall provide Newman, or shall pay for, suitable work facilities and
adequate business accommodations, office equipment and devices as may be
reasonably necessary for Newman to perform his services and carry out his
responsibilities and duties to the Company.

 

VI.DIRECTORS AND OFFICERS INSURANCE 

 

The Company shall purchase and maintain Directors’ and Officers’ liability
insurance, including coverage for Newman, in an amount of not less than
$3,000,000 (three million dollars).

 

VII.INDEMNIFICATION 

 

The Company shall indemnify Newman, his heirs, executors, administrators and
assigns, against, and he shall be entitled without further act on his part, to
be indemnified by the Company for, all expenses, including but not limited to,
amounts of judgments, reasonable settlement of suits, attorney fees and related
costs of litigation, reasonably incurred by him in connection with or arising
out of any action, suit or cause of action against the Company and/or against
Newman as a result of his having been an officer of the Company, or, at its
request, of any other corporation which the Company owns or of which the Company
is a stockholder or creditor, whether or not he continues to be such officer at
the time of incurring said expenses.

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

Nothing in this section regarding indemnification shall be construed to require
or authorize the Company to defend or indemnify Newman against any liability to
which he would, but for settlement or comprise of such action, suit or
proceeding, be otherwise subject by reason of his gross negligence or
intentional misconduct in the performance of his duties as an officer of the
Company.

 

The foregoing right of indemnification shall not be exclusive of other rights to
which Newman may be entitled.

 

VIII.BUSINESS EXPENSE REIMBURSEMENT 

 

The Company shall reimburse Newman for all reasonable business expenses incurred
by him in the performance of his services, duties and responsibilities,
including but not limited to, transportation, travel expenses, board and room,
entertainment, and other business expenses incurred within the scope of his
employment, subject to the presentation to the Company by Newman of an itemized
accounting of said expenses substantiated by account books, receipts, bills and
other documentation where applicable. If reimbursement, advances or allowances
are based on permitted mileage or per diem rates, then Newman shall submit
specification of relevant mileage, destination, dates and other supporting
information required for tax purposes.

 

IX.VACATION 

 

During the term of this Agreement, Newman shall have the right to four (4) weeks
of paid vacation during each year. Vacation time may be taken all at once or in
segments as desired by Newman, subject to reasonable notice to the Company for
the purpose of coordinating work schedules. Such vacation is not cumulative from
year to year.

 

X.TERMINATION OF EMPLOYMENT 

 

1.Termination.  Either party may terminate this Agreement at any time and for
any reason, upon 30 days prior written notice to the other party. 

 

2.Severance.  In the event of any early termination of this Agreement by the
Company, except by reason of death or disability (which is covered in paragraph
4 below), the Company agrees to pay Newman a one-time payment of $50,000 in
exchange for a full release of any and all claims Newman may have, or believe he
has, against the Company, as further provided in paragraph 3 below. 

 

3.Conditions to Severance. The payment to Newman’s of severance compensation
hereunder shall be in full satisfaction and complete discharge of the Company’s
obligations to Newman pursuant to this Agreement, except as provided in
paragraphs 4 below.  The severance payment is subject to, conditioned on and
provides valuable consideration for the following: 

 

a.A valid mutual general release, to be drafted by the Company and executed by
both parties releasing all claims each party may have against the other in
connection with this Agreement, however the parties to this Agreement
acknowledge and agree that the obligations of Newman arising under Section XI of
this Agreement shall not be released. 

 

b.The resignation by Newman from any and all positions he holds with the Company
at the time of the termination, including but not limited to, Newman’s
resignation from the Company’s Board of Directors. 

 

 

1.Death or Disability. In the event Newman’s employment is terminated by death
or upon medical certification of total disability ("disability"), then the
following will apply in that respective event: 

 

(a)In the event of Newman's death, the Company shall: 

 

Pay to Newman's estate an amount equal to Newman's base salary for a 6 (six)
month period next following his death; 

Pay to Newman's estate his deferred compensation vested at the time of death; 

The Company shall continue providing medical and dental benefits set forth in
Section IV to Newman's survivors (if any) for a period of one year. 

 

(b)In the Event of Newman's disability, the Company shall: 

 

Pay to Newman an amount equal to Newman's base salary for a six (6) month
period next following disability; 

Pay to Newman his deferred compensation vested at the time of termination; 

The Company shall continue providing the medical and dental benefits set forth
in Section IV.2 to Newman for a period of two years following disability. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

 

XI.RESTRICTIVE COVENANTS 

 

1.Confidential Information. Newman covenants not to disclose the following
specified confidential information to competitors or to others outside of the
scope of reasonably prudent business disclosure, at any time during or after the
termination of his employment by the Company.  

 

a.Customer lists, contracts, and other sales and marketing information; 

 

b.Financial information, cost data; 

 

c.Formulas, trade secrets, processes and devices related to the operation of the
theme parks; 

 

d.Supply sources, contracts; 

 

e.Business opportunities relating to developing new business for the Company; 

 

f.Proprietary plans, procedures, models and other proprietary information of the
Company. 

 

2.Affirmative Duty to Disclose. Newman shall promptly communicate and disclose
to the Company all observations made, information received, and data maintained
relating to the business of the Company obtained by him as a consequence of his
employment by the Company. All written material, possessed during his employment
with the Company concerning business affairs of the Company or any of its
affiliates, are the sole property of the Company and its affiliates, and Newman
is obligated to make reasonably prompt disclosures of such information and
documents to the Company, and, further, upon termination of this Agreement, or
upon request of the Company, Newman shall promptly deliver the same to the
Company or its affiliates, and shall not retain any copies of same. 

 

3.Covenant Not to Compete. For a period of three (3) years following the
termination of his employment with the Company, Newman shall not work directly
or indirectly, for a competitor of the Company, nor shall he himself establish a
competitive business. This restrictive covenant shall be limited to businesses
that compete in the theme park business in market areas within 150 miles of
Company parks or in parks, which Company has, prior to Newman’s termination,
designated by resolution for acquisition within three (3) years. 

 

4.Material Harm Upon Breach. The parties acknowledge the unique and secret
nature of the Company’s procedures for acquisition of theme parks and related
businesses and of related proprietary information, and that material irreparable
harm occurs to the Company if these restrictive covenants are breached. Further,
the parties hereto acknowledge and agree that injunctive relief is not an
exclusive remedy and that an election on the part of the Company to obtain an
injunction does not preclude other remedies available to the Company. 

 

5.Arbitration. Any controversy, claims, or matter in dispute occurring among the
parties and arising out of or relating to this Agreement shall be submitted by
either or both of the parties to arbitration administered by the American
Arbitration Association or its successor and said arbitration shall be final,
absolute and non-appealable. The Commercial Arbitration Rules of the American
Arbitration Association shall apply subject to the following modifications: 

 

a.The venue for said arbitration shall be Pine Mountain, Georgia, and the laws
of the State of Georgia relating to arbitration shall apply to said
arbitration. 

 

b.The decision of the arbitration panel may be entered as a judgment in any
court of general jurisdiction in any state of the United States or elsewhere. 

 

XII.OTHER AGREEMENTS 

 

1.In the event that the Company acquires a third Safari park and desires that
Newman manage such park, the parties agree that they will negotiate in good
faith an amendment to the Agreement to cover any added responsibilities and
appropriate compensation for Newman’s assuming such responsibilities. 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

 

XIII.NOTICE 

 

Except as otherwise provided herein, all notices required by this Agreement as
well as any other notice to any party hereto shall be given by certified mail
(or equivalent), to the respective parties as required under this Agreement or
otherwise, to the following addresses indicated below or to any change of
address given by a party to the others pursuant to the written notice.

 

COMPANY:Parks! America, Inc. 

1300 Oak Grove Rd.

Pine Mountain, GA 31822

 

NEWMAN:Michael D. Newman 

646 Mountain Shadows Road

Hamilton, GA 31811

 

XIV.GENERAL PROVISIONS 

 

1.Entire Agreement. This Agreement constitutes and is the entire Agreement of
the parties and supersedes all other prior understandings and/or Agreements
between the parties regarding the matters herein contained, whether verbal or
written. 

 

2.Amendments. This Agreement may be amended only in writing signed by both
parties. 

 

3.Assignment. No party of this agreement shall be entitled to assign his or its
interest herein without the prior written approval of the other party. 

 

4.Execution of Other Documents. Each of the parties agrees to execute any other
documents reasonably required to fully perform the intentions of this
Agreement. 

 

5.Binding Effect. This Agreement shall inure to and be binding upon the parties
hereto, their agents, employees, heirs, personal representatives, successors and
assigns. 

 

6.No waiver of Future Breach. The failure of one party to insist upon strict
performance or observation of the Agreement shall not be a waiver of any future
breach or of any terms or conditions of this Agreement. 

 

7.Execution of Multiple Originals. These parties shall execute two (2) original
counterparts of this Agreement. 

 

8.Governing Law. This Agreement shall be governed and interpreted by the laws of
the State of Georgia. 

 

9.Severability. In the event any provision or section of the Agreement conflicts
with the applicable law, such conflict shall not affect the provisions of the
Agreement, which can be given effect without the conflicting provisions. 

 

IN WITNESS WHEREOF, this Agreement is hereby executed and made effective the day
and year first above written.

 

COMPANY:

 

BY:/s/ Dale Van Voorhis
                                                                 

Dale Van Voorhis, Its Chairman and CEO 

 

EMPLOYEE:

/s/ Mike Newman
                                                                      

Mike Newman, Vice President Safari Operations 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



 

 

SCHEDULE 'A'

Job Description for Vice President of Safari Operations, Michael D. Newman

 

General Responsibilities:

 

oPrimary responsibility for daily operations at Wild Animal Safari Inc.
– Georgia and Wild Animal Inc. - Missouri 

oSupervise park General Managers as direct reports regarding daily operating
activities 

oSpend roughly 50% of time at each existing park, subject to seasonal needs at
either park, and in coordination with the CEO 

oIn coordination with park general managers, make recommendations for hire/fire
decisions  

oResponsibility for developing annual operating and capital expenditure budgets,
in coordination with CEO and CFO of the Company 

oCoordinate with CEO as necessary to address deviations from the annual
operating and capital expenditure budgets 

oWork with CEO on non-ordinary course operating decisions for parks 

 

Coordination and Decision Making Authority:

 

oConduct two (2) weekly calls with the CEO to discuss business operations and
upcoming priorities 

oCheck-in with the CEO prior to making purchase commitments in excess of $5,000,
including: 

-  Hire/fire decisions for full-time, non-seasonal employees 

-  Advertising spending 

-  Inventory purchases (in excess of $10,000) 

-  Animal acquisitions 

-  Other capital expenditures 

oDiscuss with the CEO any new business arrangement proposals, including vendors
for concessions, park supplies, animal food, etc. 

--------------------------------------------------------------------------------

6